DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 claims 28-43 in the reply filed on 1/21/21 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 28-43 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Reverso US Patent 6,423,878.
Regarding claim 28, Reverso teaches a process for cracking polymeric material, where the polymeric material is continuously introduced into a molten catalyst (column 2 line 60 and column 3 line 50). The kg/hr feed rate in Table 1 indicates continuous introduction (column 5 line 65 – column 6 line 8).
Regarding claim 29, the flow chart in Figure 2 indicates a cleaning step where brine is introduced into a cracking condensation column and further separates the catalyst from the hydrocarbon products (column 6 lines 50-60).
Regarding claims 30 and 31, the catalyst is kept at a temperature between 460-550 °C and melts at 400 °C or less (column 3 lines 18-20).
Regarding claims 32-35, the catalyst contains a mixture of metals comprising a lead-zinc mixture, lead-tin mixture, zinc-tin mixture, lead-zinc-tin mixture, and zinc-antimony mixture (column 3 lines 30-34).
Regarding claim 36, the catalyst comprises lead-zinc mixture where zinc is in the amount of 15-25 wt%, lead-tin mixture where tin is in the amount of 5-15 wt% (column 3 lines 34-40).
Regarding claim 37 and 38, the catalyst comprises an acid component of metallic silicates, metallic carbonates including aluminum silicate or lead carbonate (column 3 lines 40-44).
Regarding claims 39 and 40, the apparatus inherently has an inlet or pipe for the feed introduction, therefore it conveys the polymeric material continuously (column 10 lines 24-28).
Regarding claims 41-43, the feed polymeric materials comprise linear plastics (PVC, PET, and PP (column 2 line 35) that are obtained from municipal waste and thus inherently contain non-polymer contaminants (column 2 lines 39-43).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON PREGLER/Primary Examiner, Art Unit 1772